Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       ALLOWANCE
                                            EXAMINER'S AMENDMENT 
1.    An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
     - Replace claim 16 in its entirety with the following:
         -- 16. (Currently Amended) A medical contact shock freezer adapted for fast freezing a plurality of individual bags arranged side by side, adjacent to each other and containing a medical liquid, wherein the contact shock freezer comprises: a pair of freezing plates configured to operate at a temperature which is equal to or less than 
- 40°C the pair of freezing plates comprising an upper freezing plate and a lower freezing plate, at least one of the upper and lower freezing plates of the pair of freezing plates being moveable to define 
i) a loading position in which sufficient separation is provided between the freezing plates to load or unload the individual bags containing the medical liquid and 
ii) a freezing position in which each individual bag containing the medical liquid is in contact with and is clamped between a contact surface of the upper freezing plate and a contact surface of the lower freezing plate in such a way that a contact area and improve heat transfer; and wherein, in the freezing position, the contact surface of the upper freezing plate is arranged at an angle which is at equal to or more than 2° to 
 
    - Replace claim 17 in its entirety with the following:
       -- 17. (Currently Amended) The medical contact shock freezer of Claim 16, wherein, the shock freezer comprises a first pair of upper and lower freezing plates and a second pair of upper and lower freezing plates, the first pair of upper and lower freezing plates being arranged above the second pair of upper and lower freezing plates; wherein the first pair of upper and lower freezing plates comprises an immobile lower freezing plate and a moveable upper freezing plate; wherein the second pair of upper and lower freezing plates comprises an immobile upper freezing plate and a moveable lower freezing plate; and wherein, in the freezing position, the contact surface of each of the upper freezing plates is arranged at an angle which is at equal to or more than 2° to the horizontal and equal to or less than 30° to the horizontal. -- 

       - Replace claim 19 in its entirety with the following:
         -- 19. (Currently Amended) The medical contact shock freezer of Claim 16, wherein, in the freezing position, the contact surface of the upper freezing plate is arranged at an angle of between 3° and 10° to the horizontal. -- 

     - Replace claim 20 in its entirety with the following:
          -- 20. (Currently Amended) The medical contact shock freezer of Claim 19, wherein, in the freezing position, the contact surface of the lower freezing plate is arranged at an angle of between 3° and 10° to the horizontal. --  

      - Replace claim 22 in its entirety with the following:
          -- 22. (Currently Amended) The medical contact shock freezer of Claim 16, wherein, in the freezing position, the contact surface of the upper freezing plate and the contact surface of the lower freezing plate are parallel. -- 

   - Replace claim 23 in its entirety with the following:
      -- 23. (Currently Amended) The medical contact shock freezer of Claim 20, wherein, in the freezing position, the contact surface of the upper freezing plate and the contact surface of the lower freezing plate are parallel. --  

     - Replace claim 25 in its entirety with the following:
       -- 25. (Currently Amended) The medical contact shock freezer of Claim 16, wherein, in the freezing position, the contact surface of the upper freezing plate and the contact surface of the lower freezing plate are each arranged at an angle of about 5° to the horizontal. --  

     - Replace claim 26 in its entirety with the following:
        -- 26. (Currently Amended) A blood plasma contact shock freezer configured for fast freezing a plurality of individual bags arranged side by side, adjacent to each other and containing liquid blood plasma, wherein the contact shock freezer comprises: a pair of freezing plates comprising an upper freezing plate and a lower freezing plate, at least one of the upper and lower freezing plates of the pair of freezing plates being moveable to define 
i) a loading position in which sufficient separation is provided between the freezing plates to load or unload the individual bags containing the liquid blood plasma and 
ii) a freezing position in which each individual bag containing the liquid blood plasma is in contact with and is clamped between a contact surface of the upper freezing plate and a contact surface of the lower freezing plate in such a way that the liquid blood plasma that are in contact with the freezing plates are flattened so as to increase a contact area and improve heat transfer; and wherein, in the freezing position, the contact surfaces of the upper freezing plate and the lower freezing plate are parallel and are each arranged at an angle of between 3° and 10° to the horizontal. --  
   
     - Replace claim 27 in its entirety with the following:
      -- 27. (Currently Amended) A method of shock freezing a plurality of individual bags containing a medical liquid, the method comprising: arranging the individual bags containing the medical liquid side by side, adjacent to each other between an upper freezing plate and a lower freezing plate of a contact shock freezer with the upper and lower freezing plates arranged in a bag loading position; 
         subsequently closing the freezing plates to a freezing position by moving at least one of the upper and lower freezing plates to clamp each individual bag containing the medical liquid in contact with a contact surface of the upper freezing plate and a contact surface of the lower freezing plate with each individual bag containing the medical liquid being held in an angled bag configuration at an angle which is equal to or more than 2° to the horizontal and equal to or less than 30° to the horizontal; 
        subsequently freezing the medical liquid in each individual bag to a temperature of equal to or less than - 20°C through heat exchange between the medical liquid and the upper and lower freezing plates; 
         subsequently moving at least one of the upper and lower freezing plates to the loading position; removing the frozen bags containing 

     - Replace claim 28 in its entirety with the following:
         -- 28. (Currently Amended) The method of Claim 27, wherein, each individual bag containing the medical liquid is held in an angled bag configuration at an angle of between 3° and 10° to the horizontal. --  

     - Replace claim 29 in its entirety with the following:
         -- 29. (Currently Amended) The method of Claim 27, wherein, each individual bag containing the medical liquid is held in an angled bag configuration due to angling of the contact surfaces of the upper and lower freezing plates. –
 
     - Replace claim 30 in its entirety with the following:
        -- 30. (Currently Amended) The method of Claim 27, wherein, each bag holds the medical liquid selected from blood plasma, a biological preparation and a pharmaceutical preparation. –

      - Replace claim 34 in its entirety with the following:
          -- 34. (Currently Amended) The method of Claim 27, wherein, closing the freezing plates to the freezing position by moving at least one of the upper and lower freezing plates to clamp each individual bag containing the medical liquid in contact with the contact surface of the upper freezing plate and a contact surface of the lower freezing plate consists of displacing at least one of the freezing plates linearly and vertically. -- 

2.    Claims 16-35 are allowable while 1-15 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a pair of freezing plates configured to operate at a temperature which is equal to or less than - 40°C the pair of freezing plates comprising an upper freezing plate and a lower freezing plate, at least one of the upper and lower freezing plates of the pair of freezing plates being moveable to define i) a loading position in which sufficient separation is provided between the freezing plates to load or unload the individual bags containing the medical liquid and ii) a freezing position in which each individual bag containing the medical liquid is in contact with and is clamped between a contact surface of the upper freezing plate and a contact surface of the lower freezing plate in such a way that the surfaces of the bags containing the medical liquid that are in contact with the freezing plates are flattened so as to increase the contact area and improve heat transfer; and wherein, in its freezing position, the contact surface of the upper freezing plate is arranged at an angle which is at equal to or more than 2° to the horizontal and equal to or less than 30° to the horizontal.
4.     Closest prior art: Robert (DE 102007052014) discloses a medical contact shock freezer (10, device for shock freezing; Fig. 1) adapted for fast freezing a plurality of individual bags (16, blood plasma bags) arranged side by side, adjacent (near) to each other (as can be seen in Fig. 1) and containing a medical liquid (blood plasma), wherein the contact shock freezer comprises: a pair of freezing plates (cooling plates;12, 14), the pair of freezing plates (12/14) comprising an upper freezing plate (12) and a lower freezing plate (14), at least one of the upper (12) and lower (14) freezing plates of the pair of freezing plates (12/14) being moveable (refer to par. 4) to define
i) a loading position (open position; par. 8) in which sufficient separation is provided between the freezing plates (12, 14) to load or unload the individual bags (16) containing the medical liquid (blood plasma) and
ii) a freezing position (refer to par. 24, lines 175-177, closing position) in which each individual bag (16) containing the medical liquid (blood plasma) is in contact with and is clamped between a contact surface of the upper freezing plate (12) and a contact surface of the lower freezing plate (14) in such a way that the surfaces of the bags (16) containing the medical liquid (blood plasma) that are in contact with the freezing plates (12/14) are flattened so as to increase the contact area and improve heat transfer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763          
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763